Citation Nr: 1032391	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-08 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Whether reduction from 100 percent to 50 percent for post-
traumatic stress disorder (PTSD) in the October 2005 rating was 
proper.  

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.G.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2005 and June 2006 rating decisions of the 
Fargo, North Dakota, Department of Veterans Affairs (VA) Regional 
Office (RO).  In October 2005, the evaluation of PTSD for 
100 percent, was decreased to 50 percent, effective 
January 1, 2006.  The June 2006 rating decision, which showed a 
50 percent rating, was confirmed and continued.  The Veteran 
appeal the reduction of his 100 percent rating as well as the 
decision to deny him a rating in excess of 50 percent.

The Veteran testified at a Videoconference hearing before the 
Undersigned in December 2008.  A transcript of that hearing is of 
record and associated with the claims folder.  

The Board remanded the case in March 2009 for further 
development.  


FINDINGS OF FACT

1.  The 100 percent rating for PTSD, had been in effect for five 
years, effective January 1, 2006, the date of the decrease from 
100 percent to 50 percent.  

2. The August 2005, rating decision that proposed the reduction, 
the October 2005, rating decision, that reduced the rating from 
100 percent to 50 percent, the statement of the case, the April  
2008 supplemental statement of the case (SSOC), the December 2008 
videoconference hearing, nor the April 2010 SSOC, reflect 
consideration of the provisions of 38 C.F.R §  3.344.  


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's PTSD 
from 100 percent to 50 percent was not in accordance with law, 
and the 100 percent rating is restored effective January 1, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e); 3.344 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not aid 
the Veteran in substantiating his claim.  Wensch v. Principi, 15 
Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.  

Congress has provided that a Veteran's disability rating shall 
not be reduced unless an improvement in the disability is shown 
to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The United 
States Court of Appeals for Veterans Claims (Court) has 
consistently held that when a RO reduces a Veteran's disability 
rating without following the applicable regulations, the 
reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 
288, 292 (1999).  

Prior to reducing a Veteran's disability rating, VA is required 
to comply with several general VA regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.13 (2009); see also Brown v. Brown, 5 Vet. App. 
413, 420 (1993).  These provisions impose a clear requirement 
that VA rating reductions be based upon review of the entire 
history of the Veteran's disability.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Such review requires VA to 
ascertain, based upon review of the entire recorded history of 
the condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in any 
rating reduction case not only must it be determined that an 
improvement in a disability has actually occurred, but also that 
that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions of 
life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections, set forth in 38 C.F.R. § 3.344 
(2009).  That section provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so as 
to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  However, the provisions of 
38 C.F.R. § 3.344 specify that ratings on account of diseases 
subject to temporary or episodic improvement, such as, 
psychiatric disorders will not be reduced on any one examination, 
except in those instance where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  The regulations provide further, that these 
considerations are required for ratings which have continued for 
long periods at the same level (five years or more), and that 
they do not apply to disabilities which have not become 
stabilized and are likely to improve.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.

Under 38 C.F.R. § 3.344, the RO must find the following: (1) 
based on a review of the entire record, the examination forming 
the basis for the reduction is full and complete, and at least as 
full and complete as the examination upon which the rating was 
originally based; (2) the record clearly reflects a finding of 
material improvement; and (3) it is reasonably certain that the 
material improvement found will be maintained under the ordinary 
conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 
(1995); Brown, 5 Vet. App. 413, 419 (1993).  

Generally, when reduction in the evaluation of a service- 
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance will 
be prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and furnished detailed reasons 
therefore.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  38 C.F.R. § 
3.105(e) (2009).  Here, notice was sent in an August 2005 rating 
decision and letter, and the effective date of the reduction was 
January 1, 2006.  The RO satisfied the requirements by allowing a 
60-day period to expire before assigning the reduction effective 
date.  

The question is thus whether the reduction was proper based on 
the evidence of record.  Where a disability rating has continued 
at the same level for less than five years, that analysis is 
conducted under 38 C.F.R. § 3.344(c).  Where a disability rating 
has continued at the same level for five or more years, the 
analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  Here, 
the Veteran's 100 percent disability rating was awarded effective 
January 1, 2001, and was reduced effective January 1, 2006, 5 
years later.  Accordingly, 38 C.F.R. § 3.344(a) and (b) apply.  
Under 38 C.F.R. § 3.344(a) and (b), only evidence of sustained 
material improvement that is reasonably certain to be maintained, 
as shown by full and complete examinations, can justify a 
reduction.  If there is any doubt, the rating in effect will be 
continued.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  

For disabilities that have continued for five years or more, such 
as the one at issue here, the critical issue is whether material 
improvement in a Veteran's disability was demonstrated in order 
to warrant a reduction in such compensation benefits.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. at 
417-18.  The applicable legal standard summarized, in Sorakubo v. 
Principi, 16 Vet. App. 120 (2002), requires that, in the case of 
a rating reduction, the record must establish that a rating 
reduction is warranted by a preponderance of the evidence and 
that the reduction was in compliance with 38 C.F.R. § 3.344.  See 
Brown, 5 Vet. App. at 421.  

The Board finds that the rating reduction taken is not 
supportable in this case.  The decision to reduce was not in 
accordance with law because the RO did not make a finding that 
the May 2004 VA examination and August 2004 mental health 
assessment, which were used as a basis for the reduction, were as 
full and complete as the examination upon which the Veteran's 100 
percent disability evaluation was established.  Furthermore, the 
RO did not make any findings as to whether it was reasonably 
certain that the material improvement found would be maintained 
under the ordinary conditions of life.  Moreover, when the 
Veteran appealed the reduction, the RO did not provide him with 
notice of section 3.344 in the January 2008 statement of the case 
(SOC).  In fact, the section of the SOC in which pertinent 
regulations are to be provided to the Veteran, listed regulations 
pertaining to a claim for an increased rating rather than those 
relevant to reduction of a rating.  

During the course of the appeal, the Veteran was called for 
additional VA examinations (April 2006 and after remand, in 
January 2008) and after the Veteran's testimony at a 
videoconference hearing and the Board's remand in March 2009, his 
case was reviewed in an April 2010 supplemental statement of the 
case (SSOC) which upheld the propriety of the reduction in 
rating.  However, that SSOC also did not provide the Veteran with 
notice of section 3.344 .  At no time did the Veteran receive the 
provisions of section 3.344, and the claim was  evaluated as if 
it was an increased rating claim only.  The current findings were 
evaluated, but there were no findings as to whether a full and 
complete examination was performed, nor were there findings as to 
whether there was sustained material improvement maintained.  

Thus, the question arises whether a reduction of a rating that 
was done improperly can be cured during an appeal period before 
the case reaches the Board.  A reduction in rating without 
observance of applicable law and regulation is void ab initio or 
invalid from the beginning.  Brown, 5 Vet. App. at 422.  Thus, 
the Board concludes that any remedy attempted in this case by the 
RO for its initial errors would be insufficient to reduce the 
Veteran's rating for PTSD from 100 percent to 50 percent.  It 
would require the changing of the effective date for the 
reduction; that is, the RO would have had to restore the 100 
percent rating, effective January 1, 2006, and then would have 
had to have begun the evaluation process anew sometime after that 
date.  

Therefore, the RO erred in its October 2005, rating action by 
reducing the Veteran's disability evaluation from 100 percent to 
50 percent, effective January 1, 2006.  Consequently, since the 
procedural requirements for the reduction were not complied with, 
the reduction of the Veteran's disability rating for PTSD from 
100 percent to 50 percent is set aside and the 100 percent 
disability rating must be restored.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991); Brown, 5 Vet. App. at 422.  

Additionally, since the Veteran's rating is restored to 
100 percent, the issue of an increased rating for PTSD, is moot.  


ORDER

The reduction in evaluation for PTSD was not proper, and 
restoration of the 100 percent disability rating, effective 
January 1, 2006, is granted.




____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


